Citation Nr: 0432593	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the evidence indicates that the 
veteran's claim for service connection for PTSD requires 
additional development.

The record contains February 2000 treatment records from the 
Albuquerque VA Medical Center where the veteran described 
trauma in the military, to include receiving hostile and 
friendly fire, sitting with the dying, and witnessing 
atrocities.  History obtained from the veteran included 
nightmares, intrusive memories, hyperarousal, insomnia, 
hypervigilance and an exaggerated startle response.  He was 
diagnosed as having PTSD, major depressive disorder, and 
panic disorder.

At a June 2003 hearing before a Decision Review Officer at 
the RO, the veteran testified that he was part of the River 
Assault Squadron 13, which patrolled rivers in Vietnam.  He 
was on a landing craft utility, and his job as a boson's mate 
involved more than scrubbing decks; rather, he was more of an 
"all around person that does just about anything as far as 
operating the boat or operating guns."  The veteran stated 
that he would take over the guns if asked.  He recollected 
that the government started putting out more and more boats, 
and he helped transport troops from the Army and Marines.  
Apparently the veteran's chief would lead the craft into 
certain locations and yell out if troops required evacuation.  
The veteran stated they were never told where they were 
going, but they were under heavy fire.  He could not offer 
more specific dates and times.  

The veteran further described a stressful incident when he 
first arrived in Vietnam at Chu Lai, when an older man in a 
"jump boat" who seemed to be fishing started firing 
weapons.  It shocked the veteran because he was so new in 
Vietnam.  He stated it happened in 1965 when he arrived.  The 
veteran further stated that his daughter found information on 
the Internet about the same squadron in combat in 1967, 1968, 
and 1969.  

The veteran's DD-214 shows that he was on active duty from 
March 1962 to June 1966, had four months of foreign service, 
and was awarded the Vietnam Service Medal (VSM) and National 
Defense Service Medal.  His last duty assignment and major 
command was "Assault Craft Division Thirteen."  The veteran 
did not receive any wounds as a result of action with enemy 
forces.  

Personnel records indicate that the veteran reported to 
Assault Craft Division Thirteen in July 1964.  He was in 
Vietnam from July 4, 1965 to October 31, 1965, as the VSM was 
authorized for that period.  

The information submitted by the veteran from the Internet 
involves "River Assault Squadron Thirteen," which, 
according to the printout, arrived in Vietnam in March 1968.  
It is noted that this group appears to be different from the 
"Assault Craft Division Thirteen" reflected in the 
veteran's personnel history.  

A deferred rating decision in June 2003 stated:  "Lets 
request the unit history record for the Assault Squadron 13 
for the period July 4, 1965, to October 31, 1965."  It does 
not appear that the RO acted upon that directive because the 
record does not contain a records request, nor is any 
information generated by a request reflected in the July 2004 
supplemental statement of the case.  

Though there is no manifest evidence of combat related events 
from the veteran's service records, the RO should, in light 
of Pentecost v. Principi, 16 Vet. App. 124 (2002), attempt to 
corroborate the attack described by the veteran when he first 
arrived in Vietnam in July 1965.  The veteran was in Vietnam 
for a short period (four months), which facilitates research 
at the US Armed Services Center for Unit Records Research 
(USASCURR).  Deck logs might show the nature of duties for 
Assault Craft Division Thirteen (including evacuating wounded 
soldiers), as well as any enemy attacks upon arriving in 
Vietnam.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  The 
RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which 
evidence the VA will obtain and which 
evidence the appellant is expected to 
present.  The RO should provide the 
veteran written notification specific 
to his claim for service connection 
for PTSD.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

2.  The RO should again contact the 
veteran and afford him another 
opportunity to provide more specific 
information relating to his claimed 
in-service stressors, to include being 
exposed to weaponry fire as a member 
of the Assault Craft Division Thirteen 
(AC DIV 13) or River Assault Squadron 
13 for the period July 4, 1965, to 
October 31, 1965.  The veteran should 
be asked to provide approximate dates 
and locations of such incidents, and 
the names of any casualties that he 
might remember.  The veteran should 
also be advised that he may submit lay 
statements in support of his claim, to 
include service buddy statements.

3.  Thereafter, regardless of whether 
the veteran provides any more 
information, the RO should send what 
information is already available to 
USASCRUR, for the purpose of 
conducting a search of unit records, 
including deck logs, of the Assault 
Craft Division Thirteen (AC DIV 13) or 
River Assault Squadron 13 for the 
period July 4, 1965, to October 31, 
1965, with specific attention to an 
alleged attack upon the veteran's unit 
when arriving in Vietnam in July 1965.  
The RO should then make a 
determination whether or not the 
veteran was engaged in combat.  If 
not, they should make a determination 
if there is any credible supporting 
evidence that the veteran experienced 
any of his claimed stressors in 
service.

4.  If and only if the requested 
development results in a finding the 
veteran was engaged in combat with the 
enemy or confirmation of a stressor, 
then the RO should schedule the 
veteran for a VA psychiatric or PTSD 
examination for the purpose of 
determining whether such stressor(s) 
alone is sufficient to account for a 
diagnosis of any ascertained PTSD.  In 
determining whether or not the veteran 
has PTSD due to an in-service 
stressor, the examiner is hereby 
notified that only the verified 
history provided by the RO may be 
relied upon.  If the examiner believes 
that PTSD is the appropriate 
diagnosis, she/he must specifically 
identify which stressor detailed in 
the RO's report is responsible for 
that conclusion.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The claims file and a copy of this 
REMAND should be made available to and 
reviewed by the examiner prior to the 
examination.

5.  Thereafter, the RO should review 
the claims file and ensure that no 
other notification or development 
action, in addition to that directed 
above, is required.  If further action 
is required, the RO should undertake 
it before further adjudication of the 
claim.

6.  If any of the benefits requested 
on appeal are not granted, the RO 
should issue a supplemental statement 
of the case, which must contain notice 
of all relevant action taken on the 
claim, to include a summary of all of 
the evidence added to the record since 
the October 2002 statement of the 
case, and an adjudication on the 
merits.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




